Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the communications filed on September 30, 2021.  The applicant’s claim for benefit of application 16023758, filed June 29, 2018, has been received and acknowledged.  
Claims 1-20 are currently pending and have been examined.
Examiner’s Note:  The Examiner notes that claims 1-20 are found eligible under 35 USC 101 because they do not recite any of the judicial exceptions enumerated in MPEP 2106.04.


Information Disclosure Statement
The information disclosure statement filed December 30, 2021, has been considered by the Examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1-20:  Claim 1 recites “determining a historical usage profile of the particular user over a period of time based on the history of server resource usage of the plurality of online systems.”  Nowhere does Applicant’s originally-filed disclosure recite a “historical usage profile” of a user.
Further, claim 1 recites “determining a device prioritization level for the user device of the particular user based on the historical usage profile.”  Nowhere does Applicant’s originally-filed disclosure recite determining a device prioritization level based on the historical usage profile.
Further, claim 1 recites “wherein the determining the data queue is based on the device prioritization level for the user device and the processing load.”  Nowhere does Applicant’s originally-filed disclosure recite that the data queue is determined based on the device prioritization level.  Per paragraph [00068] of Applicant’s as-filed disclosure: “When determining the device prioritization level, a queue order may be accessed for a data queue, and the prioritization may be based on the queue order and the device's position in the queue order.”  Thus, the device prioritization level is based on the data queue, not the other way around.  
Claims 2-6 inherit the deficiencies of claim 1.
Claims 8-20 are rejected for similar reasons.
Claim 19:  Claim 19 recites “wherein the device prioritization level is based on a selected item within the electronic purchase transaction.”  Nowhere does Applicant’s originally-filed disclosure recite that the device prioritization level is based on an item within the electronic purchase transaction/request.  Per paragraph [00012] of Applicant’s as-filed application: “The profile may also or instead be determined based on the value of the current digital shopping cart and/or incoming transaction. For example, the profile may be based on a monetary total of the presently available and processing digital shopping cart and may be compared to other digital shopping carts concurrently being processed (e.g., $500 vs. $5,000 value for different digital shopping carts).”  However, this profile is based on the value of the transaction, not on a particular item in the transaction.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-20:  Claim 1 recites “receiving, from a user device of a particular user, an indication of a data request for data from a server system.”  It is unclear what the system actually receives: is it the actual data request, is it merely an indication that a data request has been made, does the request include the particular server system that the data is being requested from?  Is the “server system” intended to be the same as the system recited in claim 1 or is this some other system?  If it is another system, is the recited system in communication with the server system?  In light of all this uncertainty, for purposes of examination, the Examiner is interpreting this portion of claim 1 as reciting “receiving, from a user device of a particular user, a data request for data.”
Further, claim 1 recites “retrieving user profile data associated with the server system based on a user identifier for a particular user.”  This limitation is unclear.  First, it is unclear if this is the same “particular user” that was previously recited in claim 1.  For purposes of examination, the Examiner is interpreting them as being the same user.  Further, it is unclear what is meant by a user identifier and how the recited system actually receives the user identifier? Is it part of the data request?  For purposes of examination, the Examiner is interpreting this portion of claim 1 as reciting that the user identifier is included in the data request.
Further, claim 1 recites “wherein the user profile data comprises a history of server resource usage of a plurality of online systems.”  It is unclear what is meant by “a plurality of online systems.”  Are these online systems associated with the recited system of claim 1?  Is the server system part of one of these online systems?  For purposes of examination, the Examiner is interpreting this portion of claim 1 as reciting “wherein the user profile data comprises a history of server resource usage of a plurality of online systems and the system.”
Further, claim 1 recites “determining a historical usage profile of the particular user over a period of time based on the history of server resource usage of the plurality of online systems.”  It is unclear what is meant by “a historical usage profile of the particular user.”  How does this profile differ from the user’s history of server resource usage?  For purposes of examination, the Examiner is interpreting this portion of claim 1 as reciting “determining a historical use of the online resource by the device over a period of time based on the user history.”
Further, claim 1 recites “determining a device prioritization level for the user device of the particular user based on the historical usage profile.”  This limitation is unclear.  First, as discussed above, it is unclear what is meant by a historical usage profile.”  Further, claim 1 indicates that the “historical usage profile” is determined for the particular user.  However, this claim element is defining a device prioritization level for a user device based on the historical usage profile of the user which may take into account multiple devices of the user.  Does this mean that any device associated with the user gets the same priority, i.e., that the device prioritization level is actually a user prioritization level?  For purposes of examination, the Examiner is interpreting this portion of claim 1 as reciting “determining a device prioritization level for the user device of the particular user based on historical usage by the user device.”
Further, claim 1 recites “wherein the determining the data queue is based on the device prioritization level for the user device and the processing load.”  It is unclear how a particular data queue is determined based on the device prioritization level.  Is there a list of data queues with characteristics of each data queue and is one selected based on the characteristics of the data queue, i.e., a particular data queue is associated with a particular device prioritization level and processing load?  For purposes of examination, the Examiner is interpreting this portion of claim 1 thus.
Further, claim 1 recites “determining a position of the user device within the data queue.”  It is unclear how the position of the user device within the data queue is determined.  Is it based on the device prioritization level?  If so, how is determining the data queue based on the device prioritization level different from determining the position of the user device within the particular data queue?  Is this determination done in a vacuum or is there a comparison to other devices?  If there is no comparison to other devices, can the absolute position of the user device be determined?  For purposes of examination, the Examiner is interpreting this portion of claim 1 as reciting “determining a position of the user device within the data queue based on the device prioritization level and at least one device prioritization level of at least one other user device.”
Further, claim 1 recites “providing a response to the data request to the user device.”  It is unclear which entity provides this response.  Is it the recited system or is it the server system to whom the request for data was directed?  Does the recited system provide the response or does the server system?  If it is the server system, does the recited system determine the response speed?  For purposes of examination, the Examiner is interpreting that the recited system provides the response from the server system.
Claims 2-6 inherit the deficiencies of claim 1.
Claims 8-20 are rejected for similar reasons.
Claims 2, 13, and 16:  Claim 2 recites “receiving, from a second user device of a different user, an indication of a second data request for data from the server system.”  It is unclear what the system actually receives: is it the actual data request, is it merely an indication that a data request has been made, does the request include the particular server system that the data is being requested from?  Further, is the “data from the server system” intended to be the same “data” that was previously recited in claim 1?  For purposes of examination, the Examiner is interpreting this as being the same data.  For purposes of examination, the Examiner is interpreting this portion of claim 2 as reciting “receiving, from a second user device of a different user, a second data request for data.”
Further, claim 2 recites “determining a second device prioritization level for the second user device of the different user based a history of server usage for the different user.”  It is unclear how the history of server usage for the different user is obtained.  Does the system receive a user identification to allow the system to retrieve the user history?  For purposes of examination, the Examiner is interpreting that the second data request contains a user identifier of the different user and that the system uses this user identifier to retrieve the history of server usage for the different user.  It is further unclear what is meant by “server usage.”  Does this refer to usage of the recited system?  Usage of the server system?  Some other system?  For purposes of examination, the Examiner is interpreting this portion of claim 2 as reciting that the server usage refers to usage of the recited system.
Claims 13 and 16 are rejected for similar reasons.
Claim 14:  Claim 14 recites “wherein at least a portion of the response to the data request corresponds to an online purchasing platform hosted by the server system.”  This limitation is unclear.  Does this mean that at least a portion of the data provided in response to the data request originates at an online purchasing platform hosted by the server system?  For purposes of examination, the Examiner is interpreting it thus.

Novelty/Nonobviousness
Claims 1-20 are allowable over the prior art of record; however claims 1-20 are rejected under 35 USC 112(a) and 35 USC 112(b).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 10,181,103 B2 to Bramnick et al. is directed to a system and method for managing inbound user traffic to a reservation system that includes a limiting component that slows down messages from the users to the reservation system. 

US 2005/0089053 A1 to Zhu is directed to a method and a Virtual Queuing Support System (VQSS) for optimizing end-user service for clients waiting for a service request to be responded to and who are registered in various virtual queues of the VQSS.

US 10,333,863 B2 to Klots et al. is directed to allocating resources to consumers in a particular time interval based on consumer priorities.  

US 8,813,090 B2 to Jamjoom et al. is directed to systems and methods for scheduling resources that includes scheduling users in time slots for the available resources using social mapping information. 

US 10,237,311 B2 to Dange is directed to a system and method for controlling access to and presenting content on presentation devices based on selection criteria which includes determining a priority of a user from user profiles.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE MARIE GEORGALAS whose telephone number is (571)270-1258 E.S.T..  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.  


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 571-272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Anne M Georgalas/
Primary Examiner, Art Unit 3684